           Case 1:20-cv-02564 Document 2-6 Filed 09/14/20 Page 1 of 1



                                        APPENDIX E

  Corporate Compliance: Information and Parameters Reported for Gasoline Vehicles Prior to
                                       Certification

Emissions Constituents
CO (ppm)
NO (ppm)
NO2 (ppm)
NOx (ppm)
CO2 (ppm)
CO2 (%)
CH4 (ppm)
THC (ppm)
NMHC (ppm)
O2 (%)

Vehicle Parameters
Engine speed (rpm)
Engine torque (ft lb)
Coolant temperature (F)
Oil temperature (F)
Exh mass flow (g/s)
Exh volume flow (ft^3/min)
Exh temperature (F)
Lambda (ratio)
Velocity (mph)
Fuel rate (g/s)
Ignition Timing Advance (degrees)
Pedal Position (%)
Fuel System Fuel Trim
Long Term Fuel Trim

Environmental Parameters
Ambient temp (F)
Ambient pressure (psi)
Relative Humidity (%RH)
Absolute Humidity (grain/lb)
Correction factor NOx Ambient conditions (ratio)
Correction factor dry/wet (ratio)
Latitude (deg)
Longitude (deg)
Altitude (ft)
Number of GPS satellite links
